Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 3/25/22.
3.	The instant application is a division of 15245818, filed 08/24/2016, now abandoned, which is a continuation in part of PCT/KR2016/006728, filed 06/23/2016 
claims foreign priority to 10-2015-0089267, filed 06/23/2015 in REPUBLIC OF KOREA.

Claim status
4.	In the claim listing of 3/25/22, claims 9-14 and 21 are pending in this application and are under prosecution. Claim 9 is further amended. Claims 1-8 and 15-20 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification Remarks, pg.4)
5.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 5).
6.	The applicant’s argument regarding the advisory action dated Feb. 8, 2022 has been made of record (Remarks, pgs. 5 and 6). 

Withdrawn Rejections and Response to the Remarks
7.	All pending rejections on the record have been withdrawn in view of amendments to claim 9 and persuasive arguments made by the applicant that applied arts in combination do not teach all claimed elements and thus novel over the arts of the record including US 5,440,025 fails to teach the nanostructure of claim 9, particularly the nanostructure which is a nanochip, nanodot, nanorod, or nanowire and
has surface roughness and thereby an increased ratio of a volumetric area relative to a
surface. Since none of the prior art of record, including US '025, teaches this limitation
of claim 9, claim 9, as amended, and the pending claims directly or indirectly dependent
on claim 9, are not prima facie obvious over the prior art of record, including US '025. (Remarks, pgs. 7-14).

EXAMINER’S AMENDMENT
Amendments to the Abstract
8.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Ms. Koh on 04/04/2022.
	In the abstract of 12/21/2018, please delete the term “etc.” in line 4.
Examiner’s comment
9.	Claims 9-14 and 21 have been renumbered as claim 1-7 and presented in the same order as presented by the applicant.
Reasons for the Allowance
10.	The following is an examiner’s statement of reasons for allowance:
	Lee et al (Post art, Biomaterials, 2016, 101, pgs. 251-257, available on-line Jun. 3, 2016) discloses “ A novel strategy for highly efficient isolation and analysis of
circulating tumor-specific cell-free DNA from lung cancer patients using a reusable conducting polymer nanostructure” published in a peer reviewed Biomaterials journal comprising the subject matter similar to the claimed invention, which has been also considered to be novel by the experts in electrochemistry and nucleic acid field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Claims 9-14 and 21 are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634